DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

storing a plurality of electronic communication data sent from or received by a user via a communication network;

selecting at least one billing criteria by a user of a mobile device: 

searching for previously stored electronic communication data related to the at least one billing criteria:

returning at least one matched electronic communication from among the previously stored electronic communication data relates to the at least one billing criteria:

assigning at least one of a time value and a billing value to the at least one matched electronic communication: and 

performing at least one of timekeeping and billing based upon the assigned at least one time value and billing value.


This is considered to be a certain method of organizing human activity, in particular, performing timekeeping and billing which is a fundamental economic practice.
Regarding independent claims 1, 8, and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a user device, processor, and display) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 8, and 15, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to a user device, a processor and a display to process and display various data.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker et al. (US 2009/0232289) in view of official notice.
	Regarding claims 1, 8, and 15, Drucker discloses a method (and apparatus and computer readable instructions for a processor) including storing a plurality of electronic communication data sent from or received by a user device via a communication network (par. 77, 78, 107, billing module stores communications information in memory), selecting billing criteria related to a mobile or computing device (Fig. 1, claim 1, par. 111, 112, billing identifier or email address are selected as billing criteria), searching the previously stored electronic communication data related to the billing criteria (Fig. 3A, par. 19, 47, 111, 112, billing module searches stored information related to various communications based on billing identifier or email address, par. 107-111, billing module stores billing information in memory and may store for various time periods such as a day, week, or month before processing, i.e., the data is previously stored from an earlier session), returning matched electronic communications from the previously stored data based on the billing criteria (Fig. 3A, par. 111, 112, billing module retrieves billable time amounts from stored files and aggregates them), assigning one of a time value and a billing value to the matched communication (abstract, Fig. 3A, claim 1, par. 111, billing module aggregates a billable time amount from various stored communications), and performing one of a timekeeping and billing based upon the assigned time value and billing value (abstract, Fig. 3A, claim 1, par. 111, 113, billing module aggregates a billable time amount from various stored communications and uploads to a billing server, par. 52, module can generate various reports and an invoice based on billable time).  Drucker also discloses a display interface and modules for input, mining, and billing (see Fig. 1, display, billing, etc.).
	The method of Drucker differs from the claimed invention in that the device user is not explicitly shown to make the criteria selection.
	The examiner gives official notice that it is well-known for criteria selections to be made by a variety of entities, including users, supervisors, administrators, etc.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Drucker so that the user makes the criteria selection, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to enable device users to select the most appropriate criteria themselves which will save time and expenses and will provide more accurate billing.
	Regarding claim 2, the searching includes searching the mobile device for locally stored data (claim 1, par. 19-20, 45, information can be stored in memory and uploaded).  Regarding claims 3, 4, 6, and 7, the communications includes telephone and email data (claim 1, par. 19-20).  Regarding claim 5, it is well-known to store data locally on a device and externally from the device.  Regarding claims 9-14 and 16-21, the features of the invention recited in these claims have already been addressed in the rejection above.

Response to Arguments
6.	Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Applicant argues that the rejections under U.S.C. 101 and 103 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that the claims are not directed to a fundamental economic practice but are concerned with a technological solution to a technological problem related to mining a user device for billing criteria, recite a practical application because the features of the claims are not capable of being practically performed by a human, and amount to significantly more than just an abstract idea.  Regarding the rejection under U.S.C. 103, it is asserted that the prior art fails to disclose all the recited features of the claimed invention, in particular, the new features added in the current amendment related to storing electronic communication data send from or received by a user device.  Also, applicant argues that the examiner’s use of official notice is improper and requests support for it.
	The examiner disagrees and stands by the rejection above which has been revised to address applicant’s arguments and amendments to the claims.  Regarding the rejection under U.S.C. 101, in the examiner’s interpretation the claims are concerned with timekeeping and billing for electronic communications.  Since timekeeping and billing are fundamental economic practices the claims are considered to be directed to a fundamental economic practice.  Also, the examiner points out that it is the additional claim elements which integrate the abstract idea into a practical application and act to make the claims something significantly more than just an abstract idea.  In the current claims neither of these possibilities occur because the only other recited claim elements are a user device, processor and display which are being used in a generic, routine fashion.  The other elements fail to place meaningful limits on the abstract idea and are not being used in an unconventional manner.  Regarding the rejection under U.S.C. 103, the points of applicant’s arguments are addressed in the revised rejection above.  Finally, an examiner’s affidavit was provided in the final rejection mailed on August 25, 2021 to offer support for the official notice and is repeated below.  The examiner points out that an examiner’s affidavit is considered supporting evidence for official notice.

Examiner’s Affidavit
7.	The examiner has worked as a patent examiner for nearly twenty years in various technology fields.  It is within the examiner’s personal knowledge that prior to the effective filing date of the current application it was a well-known matter for a device user to provide input to the device for various operations including the selection of criteria for a search.

Conclusion
 8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

                                                                                                                                                                                             
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627